DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to final Office action dated 12/09/2021 (“12-09-21 FOA”), Applicants amended independent claims 1 and 15, canceled dependent claim 13 and added new independent claim 21 in reply dated 02/15/2022 (“02-15-22 Reply”). 
Response to Arguments
	Applicant’s incorporation of now canceled claim 13 into independent claim 1 has overcome the prior art rejections based at least in part on Ha as set forth in pages 3-7 of the 12-09-21 FOA. 
Applicant’s incorporation of now canceled claim 13 into independent claim 15 has overcome the prior art rejections based at least in part on Ha as set forth in pages 3-7 of the 12-09-21 FOA. 
Reasons for Allowance
Claims 1-12 and 14-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the allowable subject matter of now canceled claim 13 is incorporated into independent claim 1 as set forth in pages 8-9 of the 12-09-21 FOA.  
Dependent claims 2-12 and 14 are allowed, because they depend on allowed claim 1. 

Independent claim 15 is allowed, because the allowable subject matter of now canceled claim 13 is incorporated into independent claim 15.
Dependent claims 16-20 are allowed, because they depend on allowed claim 15. 

Independent claim 21 is allowed, because the new independent claim includes the limitations of previous claim 1 from the 12-09-21 FOA with the allowable subject matter of claim 4 (as set forth in pages 7-8 of the 12-09-21 FOA) with intervening claim 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895